DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Claim Status
Claims 12-26 are pending.
Claim 12 is currently amended.
Claims 1-11 were cancelled.
Claim 16 is withdrawn as being directed to a non-elected invention, the election having been made on 1/28/2021.
Claims 12-15 and 17-26 have been examined.

Priority
According the amended ADS dated 3/30/2022, This application is a CON of 16/166,984 (now US 10,538,558 B2) filed on 10/22/2018 (now PAT 10538558). 16/166,984 is a CON of 12/895,454 (Now 10138276) filed on 9/30/2010 with the benefit of 61/247,033 filed on 9/30/2009.
Withdrawn Rejection
The rejection of claims 12-15, 17-19, 22-24, and 26 under 35 U.S.C. 102/103 over Sigalov (WO 2008/076275 A2, previously cited 5/10/2021) and evidenced by Ji et al. (Journal of Hematology & Oncology 2014, 7:72, previously cited 5/10/2021) is withdrawn because the argument of at least 6 amino acids between domains B and E is persuasive. However, the same prior art reference teaches a different peptide sequence reading on the claimed methods and peptides.
The rejection of claims 12-14, 17-18, 22-24, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 9-11 of U.S. Patent No. 10,538,558 B2 is withdrawn because applicant’s petition of amending ADS to change the priority document overcomes the rejection.

New Ground of Objection & Rejection
Claim Objections
The claims dated 3/30/2022 are not filed in black ink and the resolution is poor and almost illegible. Appropriate correction of the claims is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
1.	The specification failed to provide a representative number of TCR peptides comprising quasispecies of amino acid substitutions among domains from different classes of TCR peptide formulas I-III s.

    PNG
    media_image1.png
    388
    767
    media_image1.png
    Greyscale
The specification disclosed various peptide sequences as TCR peptide formulas of class I-III shown in figures 7-9. However, the specification failed to provide a representative number of peptide comprising quasispecies of amino acid substitutions from swapped domains (e.g., C, C*, and C**) in different classes of TCR peptide formulas I-III shown as follows (Fig 10) to support the entire genus of a peptide from the combinational sequences with domain-swapping as claimed. Thus, the specification failed to satisfy written description requirements.
2.	The specification failed to establish a relationship between a peptide structure and therapeutic function. Although the peptide formulas of class I-III may have established a relationship of peptide structure and therapeutic function, the specification fails to establish quasispecies of amino acid substitutions among swapped domains from different classes of TCR peptide formulas I-III shown in combinational sequences of Figure 10 and the numerous functions listed in the specification [087]. Thus, the specification failed to satisfy written description requirements.
Because the specification failed to satisfy written description requirements, claims 12-15, 17-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The rejection may be overcome by claiming the individual peptide formulas of class I-III separately.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign
country or in public use or on sale in this country, more than one year prior to the date of
application for patent in the United States.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 17-19, 22-24, and 26 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sigalov (WO 2008/076275 A2, previously cited 5/10/2021).
Claim 12 is drawn to a method comprising:
a) providing;
i) a patient having at least one symptom of a disease or a medical condition where T cells are involved or recruited; and
ii) a peptide inhibitor comprising a peptide consisting of no more than 25 amino acids
according to formula: and

    PNG
    media_image2.png
    364
    994
    media_image2.png
    Greyscale
b) administering said peptide inhibitor to said patient under conditions such that said at least one symptom is reduced. Sigalov shows a fatty acid-peptide conjugate as follows (Figure 11) defined by TCR peptide inhibitor sequence by applicant in figures 7-9.

Sigalov shows a fatty acid-peptide conjugate as follows (Figure 11). Sigalov teaches the peptides can be administered for blockade of transmembrane interactions between GPVI and FcRγ signaling (p16, last para; Fig 2B) or TCRα signaling (p19, para 1; Fig 10A), reading on a condition where T cells are involved. 

    PNG
    media_image3.png
    664
    1169
    media_image3.png
    Greyscale

Sigalov teaches the E domain is optional can be absent (p32, 27); thus, the rule of 6 - 9 amino acids between domains B and E is not applied when the domain E is absent. Sigalov’s peptide formula reads on an instant peptide as follows.
Formula
criteria
Art-Fig 11
R1
N-terminal conjugate
N-terminal conjugate
Y1
R1-4
R1-4
Y2
K1-4
K1-4
Y3
Y3=A*1-4=Absent
domain A = 0
Y4
[RKH]
domain B=[RKH]
Y5
[LITP]4
domain C = [PL]3
Y6
[RKH]
domain D=T[RK] and domain E =0 
Y7
E**1-3=Absent
domain F =0
Y8
Absent
Absent
R3
Absent
Absent
Y9
Absent
Absent
Y10
Absent
Absent
Y11
Absent
Absent
R2
Absent
Absent


In the alternative of 103 rejection, because Sigalov teaches substitution or deletion (absence) of amino acid residues in various domains of the peptide formula in figure 11, one of ordinary skill in the art before the effective filing date of the is invention would have found it obvious to modify the peptide formula by insertion, deletion, or substitution of amino acids according to the figure 11 with reasonable expectation of success as taught by Sigalov described above.
With respect to claim 17, Sigalov teaches the N-terminal lipid of R1 moiety is myristoylate (Fig 11).
With respect to claim 18, Sigalov teaches the C-terminal lipid of R2 moiety is Gly-Tris-monopalmitate, Gly-Tris-dipalmitate, or Gly-Tris-tripalmitate conjugates (Fig 11).
With respect to claim 19, Sigalov teaches peptide inhibitor is attached to a solvent and carrier (p51, Example 2, line 10-12). The specification defines the term "attached" as used herein, refers to any interaction between a medium (or carrier) and a therapeutic drug [109].
With respect to claims 22-23, Sigalov teaches said peptide inhibitor comprises at least one amino acid selected from the group consisting of L-amino acids and D-amino acids (claim 6).
With respect to claim 24 and 26, Sigalov teaches the peptide(s) comprising immunosuppressive action able to treat atopic dermatitis, psoriasis and lichen planus by inhibiting T-cell mediated immune response (p45, line 3-6; Fig 1A).
Response to Arguments
Applicant’s arguments, see Remarks (p10 last two para bridging to p14, para 1-4), filed 3/30/2022, with respect to the rejection of claims 12-15, 17-19, 22-24, and 26 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference. In particular, applicant argument is based on a peptide in the presence of the E domain, but the new ground of rejection is based on absence of the E domain.

2.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sigalov as applied to claims 12-14, 17-19, 22-24, 26 and further in view of Hoffman et al. (US 6,165,509, previously cited 5/10/2021).
Claim 20 is drawn to said peptide inhibitor is conjugated at a free amine group with a polyalkylene glycol.
Sigalov teaches a method of administering a peptide conjugate to treat a symptom or a disease involved in T cells. 
Sigalov further teaches the use of a carrier to improve solubility of the peptide conjugate [0226], but do not explicitly teach the carrier comprising a polyalkylene glycol.

    PNG
    media_image4.png
    240
    487
    media_image4.png
    Greyscale
Hoffman et al. teach pegylated drug conjugate/complex (Abstract). Hoffman et al. teach the pegylated drug is either a protein or peptide (col 2, line 1-2). Hoffman et al. teach polyethylene glycol (PEG) has been widely used in biomaterials, biotechnology and medicine (col 1, line 1-3) for covalent attachment to proteins/peptides to reduce immunogenicity, proteolysis and kidney clearance and to enhance solubility (col 1, line 15-25). Because Hoffman et al. teach the beneficial use of a pharmaceutical carrier of PEG to reduce immunogenicity, proteolysis and kidney clearance and to enhance solubility of a conjugated protein or peptide, one of ordinary skill in the art would have been taught and /or motivated to use polyethylene glycol to enhance solubility of a conjugated protein or peptide.
With respect to claims 20-21, Hoffman et al. teach functionalized polyethylene glycol is conjugated to a free amino acid of a protein/peptide drug as follows (col 3, line 45-55).
One of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to conjugate PEG to Sigalov’s peptide because (a) Sigalov teaches the use of a carrier to improve solubility of a peptide [0226] and (b) Hoffman et al. teach polyethylene glycol (PEG) has been beneficially used in biomaterials, biotechnology and medicine (col 1, line 1-3) for covalent attachment to proteins/peptides to reduce immunogenicity, proteolysis and kidney clearance and to enhance solubility (col 1, line 15-25). The combination would have reasonable expectation of success because the references teach the use of a pharmaceutical carrier to enhance bioactivity of a peptide/protein.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. See response to argument above.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 12-14, 17-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 19, 22, and 25-26 of U.S. Patent No. 8,513,185 B2 (the ‘185 patent, previously cited 1/12/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘185 patent anticipates this instant invention.
Claim 19 of the ‘185 patent disclosed a method as follows:

    PNG
    media_image5.png
    94
    351
    media_image5.png
    Greyscale

The peptide formula of claim 1 in the ‘185 patent reads on the instant peptide formula shown as follows, satisfying the limitation (b) of a peptide inhibitor in the instant claim 12.

    PNG
    media_image6.png
    383
    619
    media_image6.png
    Greyscale

Claim 22 the ‘185 patent disclosed the patient having an inflammatory bowel disease and Claim 25 the ‘185 patent disclosed the patient having a rheumatic disease, satisfying the limitation (a) of a patient having at least one symptom of a disease or a medical condition where T cells are involved or recruited in the instant claim 12. Thus, claims 1, 19, 22, and 25 of the ‘185 patent are obvious the instant claim 12.
Claim 26 of the ‘185 patent disclosed the treated rheumatic disease comprising arthritis, ankylosing spondylitis, fibromyalgia, lupus, Scleroderma, polymyositis, dermatomyositis, polymyalgia rheumatica, bursitis, tendinitis, vasculitis, carpal tunnel syndrome, complex regional pain syndrome, juvenile arthritis, Lyme disease, systemic lupus erythematosus, Kawasaki disease, fibromyalgia, and chronic fatigue syndrome, satisfying the instant claims 13-14.
Claim 8 of the ‘185 patent disclosed said N-terminal lipid conjugate is selected from the group comprising 2-aminododecanoate and myristoylate conjugates, satisfying the instant claim 17.
Claim 9 of the ‘185 patent disclosed said C-terminal lipid conjugate is selected from the group comprising Gly-Tris monopalmitate, Gly-Tris-dipalmitate and Gly-Tris-tripalmitate conjugates, satisfying the instant claim 18.
Claim 10 of the ‘185 patent disclosed the peptide is attached to a carrier molecule, satisfying the instant claim 19.
Claim 11 of the ‘185 patent disclosed the peptide is conjugated at a free amine group with a polyalkylene glycol, satisfying the instant claim 20.
Claim 12 of the ‘185 patent disclosed the polyalkylene glycol is polyethylene glycol, satisfying the instant claim 21.
Claim 13 of the ‘185 patent disclosed one or more amino acid is a D-amino acid, satisfying the instant claim 22.
Claim 14 of the ‘185 patent disclosed said amino acid sequence further comprises at least one amino acid selected from the group consisting of an L-amino acid and a D-amino acid, satisfying the instant claim 23.
Claim 26 of the ‘185 patent disclosed the treated various autoimmune diseases, reading on the peptide with immunosuppressive activity as a T cell receptor inhibitor, satisfying the instant claims 24 and 26.

Response to Arguments
Applicant's arguments (Remarks, p15, II.A. U.S. Patent No. 8,513,185 B2) filed 3/30/2022 have been fully considered but they are not persuasive because neither the amendment nor argument changes the fact that the peptide formula of the ‘185 patent teaches at least a peptide sequence reads on the instant invention. See the ODP rejection above.

2. 	Claims 12-15 and 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-13 of U.S. Patent No. 10,138,276 B2 (the ‘276 patent, previously cited 1/12/2022).
Claims 1 and 12 of the ‘276 patent disclosed a peptide-lipid conjugate (e.g., the elected peptide species of SEQ ID NO: 96) and claim 13 further disclosed the peptide is a T cell receptor inhibitor. This instant invention is a method of using the same peptide inhibitor formula to treat at least one symptom of a disease or a medical condition where T cells are involved or recruited. Thus, claims 1-2 and 4-13 of the ‘276 patent consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .” Therefore, the compound claims 1-2 and 4-13 of the ‘276 patent are obvious to the method claims of the instant claims 12-15 and 17-26.

Response to Arguments
Applicant's arguments (Remarks, p16, II.C. U.S. Patent No. 10,138,276 B2) filed 3/30/2022 have been fully considered but they are not persuasive because applicant argument is false as evidenced by the elected peptide sequence of SEQ ID No: 96 in claim 12 of the ‘276 patent shown as follows. 

    PNG
    media_image7.png
    216
    478
    media_image7.png
    Greyscale


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-August-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615